373 S.C. 178 (2007)
644 S.E.2d 723
Tawanda SIMPSON, Respondent,
v.
WORLD FINANCE CORPORATION OF SOUTH CAROLINA and World Acceptance Corporation, Petitioners.
No. 26314.
Supreme Court of South Carolina.
Heard February 13, 2007.
Decided April 23, 2007.
Rehearing Denied May 23, 2007.
Judson K. Chapin, III, of Greenville, for Petitioners.
Matthew Price Turner, Rhett D. Burney, both of Turner and Burney, P.C., of Laurens, for Respondent.
*179 PER CURIAM.
We granted a writ of certiorari to review Simpson v. World Finance Corp. of South Carolina, 367 S.C. 184, 623 S.E.2d 877 (Ct.App.2005).
We affirm the court of appeals' decision pursuant to Rule 220(b), SCACR, and the following authority: Aiken v. World Finance Corp. of South Carolina, Op. No.26313, 644 S.E.2d 705 (S.C. Sup.Ct. filed April 23, 2007) (Shearouse Adv. Sh. No. 16 at 47) (holding that this Court will not interpret an arbitration agreement to apply to outrageous torts that are unforeseeable to a reasonable consumer in the context of normal business dealings).
TOAL, C.J., MOORE, WALLER, and BURNETT, JJ., concur. PLEICONES, J., concurring in result only.